DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the limitation of claims 23-28 lack proper antecedent basis because none of these limitation were mentioned in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	For claim 21, the limitation states “substantially level”; however, claim 11, to which claim 21 depends, states that it is “level”. Thus, the scope of the claim is inconsistent as to which one, level or substantially level, because the two are not the same, especially when applicant is attempting to amend the limitation to overcome the examiner’s rejection with figs. 1-5 of MacDonald. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11-16,18,21,29-33 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by MacDonald (WO 2014138790 A1).
For claim 11, MacDonald discloses an equine boot (figs. 6-7) comprising: 
a sole (230) for engaging the ground, an upper face of the sole defining an interior surface for engaging an underside of a hoof (see fig. 7(a)); 
an upper (252,253) for substantially enclosing at least a portion of a hoof wall of the hoof, the upper extending upwardly from a front and sides of the sole; 
elongate openings (258a,b) shaped and sized for accommodating growth of the hoof, each elongate opening being formed through a respective side of the upper (at the back side of the upper as shown in figs. 6, 7(b)) at a lower end thereof such that a 
a securement (280) configured to engage a rear of the hoof so to as impede rotation of the boot relative to the hoof. 
	For claim 12, MacDonald discloses the equine boot as described above, and further discloses wherein the upper comprises opposed and spaced apart walls (253a,253b), and wherein fluid can flow through the opening in one wall, flush the underside of the hoof and be drained from the boot through the opening in the other wall (functional recitation to which the openings in the walls of MacDonald can perform the intended function).  
	For claim 13, MacDonald discloses the equine boot as described above, and further discloses wherein each of the spaced apart walls is configured to flex relative to one another (functional recitation to which the walls of MacDonald can perform the intended function).  
	For claim 14, MacDonald discloses the equine boot as described above, and further discloses an aperture (257) through which fluid can reach the underside of the hoof to flush debris therefrom.  
	For claim 15, MacDonald discloses the equine boot as described above, and further discloses wherein the aperture is formed at a lower toe end of the upper (fig. 6 shows ref. 257 in the front area), and water can be flushed through the aperture and drained through the openings of the upper and/or an open end of the boot (functional recitation to which the walls of MacDonald can perform the intended function).  

For claim 18, MacDonald discloses the equine boot as described above, and further discloses wherein a slit (as shown in fig. 7(a) where ref. 257 is pointing at) at a toe end of the boot at least partially separates the spaced apart walls, the slit opening up into the aperture.
	For claim 21, MacDonald discloses the equine boot as described above, and further discloses wherein a lower edge of the elongate openings is substantially level with the interior surface of the bottom portion such that hoof growth from a lower periphery of the hoof can protrude through the elongate openings (as shown in fig. 6 and explained in the above).
 	For claim 29, MacDonald discloses the equine boot as described above, and further discloses wherein the rear of the boot is open down to the interior surface (see figs. 6,7(b)).
	For claim 30, MacDonald discloses the equine boot as described above, and further discloses wherein the upper substantially encloses respective sides of the hoof wall (see fig. 6).
	For claim 31, MacDonald discloses the equine boot as described above, and further discloses wherein the securement is configured to engage a cleft of the bulbs (see fig. 6).

	For claim 33, MacDonald discloses the equine boot as described above, and further discloses wherein the securement comprises an upper portion (any portion of strap 280 that is upper as shown in fig. 6) configured to engage against an upper end of the bulbs.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-17,21,22,25-29,31-33 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sinclair (GB 2499813 A).
For claim 11, Sinclair discloses an equine boot (see examiner’s illustration below) comprising: 
a sole for engaging the ground, an upper face of the sole defining an interior surface for engaging an underside of a hoof; 
an upper for substantially enclosing at least a portion of a hoof wall of the hoof, the upper extending upwardly from a front and sides of the sole; 
elongate openings shaped and sized for accommodating growth of the hoof, each elongate opening being formed through a respective side of the upper at a lower end thereof such that a bottom edge of each elongate opening is level with the interior surface of the sole; and 
a securement configured to engage a rear of the hoof so to as impede rotation of the boot relative to the hoof. 
In the event that applicant disagrees with the examiner’s interpretation of the bottom edge of each elongate opening in Sinclair is level with the interior surface of the sole, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the bottom edge of the opening of 
	
    PNG
    media_image1.png
    721
    978
    media_image1.png
    Greyscale

	For claim 12, Sinclair teaches the boot as described above, and further teaches wherein the upper comprises opposed and spaced apart walls (walls are on the left and right sides of the boot), and wherein fluid can flow through the opening in one wall, flush the underside of the hoof and be drained from the boot through the opening in the other wall (functional recitation to which the opening in the walls of Sinclair’s boot would allow fluid to flow through).  
	For claim 13, Sinclair teaches the boot as described above, and further teaches wherein each of the spaced apart walls is configured to flex relative to one another (Sinclair teaches “According to a second aspect of the present invention the boot 
	For claim 14, Sinclair teaches the boot as described above, and further teaches an aperture through which fluid can reach the underside of the hoof to flush debris therefrom (any of the aperture as shown can be the aperture that fluid can reach).  
	For claim 15, Sinclair teaches the boot as described above, and further teaches wherein the aperture is formed at a lower toe end of the upper (see fig. 3, toe end having apertures), and water can be flushed through the aperture and drained through the openings of the upper and/or an open end of the boot (functional recitation to which water can be flushed and drained through these apertures in Sinclair).  
	For claim 16, Sinclair teaches the boot as described above, and further teaches wherein a rear of the boot is at least partially open such that a rear of the hoof is at least partially uncovered by the boot (see figs. 1-4, the rear is open).  
	For claim 17, Sinclair teaches the boot as described above, and further teaches wherein the upper and/or the bottom portion is/are made from a resilient material (Sinclair stated “According to a second aspect of the present invention the boot material has sufficient elastic ability to enable said boot to be pulled on over the hoof without requirement of a break in the boot”, and “For example in addition or the alternative, in preferred embodiments the boot includes a resilient cushion layer of foam, neoprene or alike on the interior of the boot to evenly distribute pressure through the boot.”).  
	For claim 21, Sinclair teaches the boot as described above, and further teaches wherein a lower edge of the elongate openings is substantially level with the interior surface of the bottom portion such that hoof growth from a lower periphery of the hoof 
 	For claim 22, Sinclair teaches the boot as described above, and further teaches wherein each elongate opening extends along a respective lateral side of the upper between a toe end of the boot and a rear of the boot (as shown in the examiner’s illustration above and in fig. 2 of Sinclair).  
	For claim 25, Sinclair teaches the boot as described above, and further teaches wherein a height of each elongate opening is at least approximately 15% of a height of the upper, the height of the upper being measured from the interior surface to a top edge of the upper above a midpoint of each elongate opening (based on the figures, the height of the opening is at least 15% of the upper’s height).  However, if applicant disagrees with the examiner’s interpretation, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the height of each elongate opening of Sinclair be at least approximately 15% of a height of the upper, the height of the upper being measured from the interior surface to a top edge of the upper above a midpoint of each elongate opening, depending on how much flexibility the user wishes the boot to have for expansion, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art.  In re Aller, 105 USPQ 233.  	 
For claim 26, Sinclair teaches the boot as described above, and further teaches wherein the height of each elongate opening is approximately 20% to 30% of the upper height (based on the figures, the height of the opening is 20% to 30% of the upper 
For claim 27, Sinclair teaches the boot as described above, and further teaches wherein the height of each elongate opening is approximately 25% of the upper height (based on the figures, the height of the opening is 25% of the upper height).  However, if applicant disagrees with the examiner’s interpretation, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the height of each elongate opening of Sinclair be approximately 25% of the upper height, depending on how much flexibility the user wishes the boot to have for expansion, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art.  In re Aller, 105 USPQ 233.
For claim 28, Sinclair teaches the boot as described above, and further teaches wherein the elongate openings are generally in the shape of an oval, rectangle or oblong (the shape of the openings in Sinclair is generally oval or oblong).  

For claim 31, Sinclair teaches the boot as described above, and further teaches wherein the securement is configured to engage a cleft of the bulbs (functional recitation to which the securement of Sinclair does engage a cleft).  
For claim 32, Sinclair teaches the boot as described above, and further teaches wherein the securement comprises a shank or web (the strap can be considered as a shank or a web of material) configured to contact, mesh or interlock with the cleft to impede rotation of the boot relative to the hoof.  
For claim 33, Sinclair teaches the boot as described above, and further teaches wherein the securement comprises an upper portion (upper portion of the strap) configured to engage against an upper end of the bulbs.
Claims 23,24 are rejected under 35 U.S.C. 103 as being unpatentable over Sinclair (as above).
 	For claim 23, Sinclair teaches the boot as described above but is silent about wherein a length of each elongate opening is approximately 50% to 60% of a length of the interior surface. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the length of each elongate opening of Sinclair be approximately 50% to 60% of a length of the interior surface, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect (depending on how much open space the user wishes to accommodate for the 
	For claim 24, Sinclair teaches the boot as described above but is silent about wherein the length of each elongate opening is approximately 55% of the length of interior surface. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the length of each elongate opening of Sinclair be approximately 55% of the length of the interior surface, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect (depending on how much open space the user wishes to accommodate for the hoof expansion and ventilation) is achieved involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
Response to Arguments
Applicant’s arguments with respect to claims 11-18,21-33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  NOTE that although MacDonald is still relied thereon, based on the new amendment, the examiner no longer relied on the embodiment of figs. 1-5. Instead, embodiment of figs. 6-7 is now relied on, thus, applicant’s argument towards figs. 1-5 are mooted. The examiner will address the remark for specification objection below. 
 	Applicant stated: “The Examiner asserts that claims 23 to 28 lack proper antecedent basis because none of the recited limitations are mentioned in the specification.  We submit that these limitations are disclosed by the Figures of the patent specification as originally filed. For example, Figure 7 discloses: - The length of each elongate opening relative to a length of the interior surface; - The height of each elongate opening relative to a height of the upper; and - A shape of the elongate openings.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889. The examiner can normally be reached 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Son T Nguyen/           Primary Examiner, Art Unit 3643